
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


FOREST OIL CORPORATION
PENSION TRUST AGREEMENT

        THIS AGREEMENT made and entered into effective as of the first day of
January, 2002, by and between FOREST OIL CORPORATION, a corporation duly
organized and existing under the laws of the State of New York (hereinafter
sometimes called "Forest") as First Party, and Forest D. Dorn, David H. Keyte,
Joan C. Sonnen, and Newton W. Wilson, III or their successors (hereinafter
referred to as "Trustees") as Second Parties,

W I T N E S S E T H    T H A T:

        WHEREAS, Forest and certain subsidiary corporations of Forest have
heretofore entered into an agreement with the Trustees, or their predecessors,
denominated the "Forest Oil Corporation Pension Trust Agreement," and said Trust
Agreement was most recently amended and restated effective as of June 1, 1989,
and said amendment and restatement of said Trust Agreement was amended by the
First Amendment thereto effective as of July 10, 1990, the Second Amendment
thereto effective as of May 31, 1991, the Third Amendment thereto effective as
of October 1, 1992, the Fourth Amendment thereto dated August 10, 1994 the Fifth
Amendment thereto dated December 29, 1997, and the Sixth Amendment thereto dated
November 5, 2001; and

        WHEREAS, Forest desires to amend and restate said Trust Agreement and
the plan embodied therein, as amended (the "Plan"), in several respects,
intending thereby to provide an uninterrupted and continuing program of
benefits; and

        WHEREAS, Forest desires that such amendment and restatement of said
Trust Agreement and the Plan reflect certain provisions of the Economic Growth
and Tax Relief Reconciliation Act of 2001 ("EGTRRA"), and such amendments are
intended as good faith compliance with the requirements of EGTRRA and are to be
construed in accordance with EGTRRA and guidance issued thereunder; and

        WHEREAS, Forest also desires to amend said Trust Agreement and the Plan
to incorporate certain new claims procedures rules based upon regulations issued
by the Department of Labor;

        NOW, THEREFORE, the parties hereto mutually covenant and agree that said
Trust Agreement and the Plan are hereby restated in their entirety as follows
with no interruption in time, effective as of January 1, 2002, except as
otherwise indicated herein:

ARTICLE I

DEFINITIONS

        1.01 "Accumulated Contributions" shall mean the sum of (i) a
Participant's contributions hereunder prior to June 1, 1981 (calculated, as
respect to contributions made on or before May 31, 1976, in accordance with the
Plan as in force at that date), plus (ii) interest thereon through May 31, 1988
calculated in accordance with the Plan as in force at that date and (iii) for
periods beginning on or after June 1, 1988, interest on the total of (i) and
(ii) compounded annually at the rate prescribed by the Secretary of the Treasury
pursuant to Section 411(c)(2)(C) of the Code from June 1, 1988 to the first day
of the calendar month in which the Participant's employment is terminated under
circumstances requiring payment of his Accumulated Contributions or a percentage
thereof, as herein provided.

        1.02 "Age" shall mean age at nearest birthday.

        1.03 "Average Annual Earnings" shall mean, effective as of June 1, 1988,
one-fifth (1/5) of the aggregate Compensation of a Participant for any period of
60 consecutive months of highest aggregate Compensation within the 15-year
period preceding his termination of employment entitling him to a

--------------------------------------------------------------------------------


retirement benefit under Article III or to a vested benefit under Section 5.02.
For the purpose of determining such Average Annual Earnings, the following rules
shall apply:

        (a)  if an Employee's monthly rate of Compensation declines on account
of a reduction in his work schedule imposed by the Employer, he shall be deemed
to have continued to receive Compensation during the period of such reduction at
the same monthly rate of Compensation that he was receiving for the month
immediately preceding the first month during which such reduced work schedule
applies; and

        (b)  if an Employee (whether part time or full time) receives
Compensation for a period of less than a full month, his Compensation for that
month shall be adjusted to reflect the amount of Compensation that he would have
received (on a part time or full time basis, as appropriate) if he had worked
throughout the entire month at the same rate of Compensation.

        Notwithstanding anything herein to the contrary, the Average Annual
Earnings of each Participant shall become fixed as of May 31, 1991 and shall not
be changed by reason of any subsequent events.

        1.04 "Beneficiary" shall mean any person entitled to receive any payment
hereunder on the death of a Participant.

        1.05 "Board" shall mean the Board of Directors of Forest.

        1.06 "Code" shall mean the Internal Revenue Code of 1986, as amended.

        1.07 "Committee" shall mean the Forest Oil Corporation Employee Benefits
Committee.

        1.08 "Compensation" shall mean the basic compensation paid to an
Employee, including overtime pay paid for regularly scheduled hours, but
excluding other overtime pay, and excluding bonuses and other extra
compensation. In the case of commissions, the monthly rate of Compensation shall
mean one twenty-fourth (1/24) of the commissions paid during the preceding
24 month period. For the purposes of this Section 1.08, amounts which a
Participant in the Thrift Plan of Forest Oil Corporation, as amended, elects to
have contributed to said plan as "Deferred Compensation Contributions" (as such
term is defined in said plan) on his behalf shall be treated as basic
compensation paid currently to such individual for the purpose of this Trust
Agreement. Effective as of January 1, 2002, notwithstanding anything contained
in this Section 1.08 to the contrary, the Compensation of any Participant taken
into account for any Plan Year shall not exceed $200,000, as adjusted
automatically to reflect any amendments to Section 401(a)(17) of the Code and
applicable cost-of-living increases in effect under Section 401(a)(17) of the
Code. The foregoing shall be applied by taking into account any proration of
such limitations as may be required under Section 401(a)(17) of the Code and the
regulations thereunder or otherwise by applicable law.

        In determining benefit accruals, if any, in Plan Years beginning after
December 31, 2001, the annual Compensation limitation for determination periods
beginning before January 1, 2002 shall be: $150,000 for any determination period
beginning in 1996 or earlier; $160,000 for any determination period beginning in
1997, 1998, or 1999; and $170,000 for any determination period beginning in 2000
or 2001.

        Notwithstanding anything herein to the contrary, the Compensation paid
to a Participant after May 31, 1991 shall not be taken into account for any
purposes of the Plan.

        1.09 "Direct Rollover" shall mean a payment by the Plan to an Eligible
Retirement Plan designated by a Distributee.

        1.10 "Distributee" shall mean each (a) Participant entitled to an
Eligible Rollover Distribution, (b) Participant's surviving spouse with respect
to the interest of such surviving spouse in an Eligible Rollover Distribution,
and (c) former spouse of a Participant who is an alternate payee under a

2

--------------------------------------------------------------------------------


qualified domestic relations order, as defined in Section 414(p) of the Code,
with regard to the interest of such former spouse in an Eligible Rollover
Distribution.

        1.11 "Eligible Retirement Plan" shall mean any of (A) an individual
retirement account described in Section 408(a) of the Code, (B) an individual
retirement annuity described in Section 408(b) of the Code, (C) an annuity plan
described in Section 403(a) of the Code, (D) a qualified plan described in
Section 401(a) of the Code, which, under its provisions does, and under
applicable law may, accept a Distributee's Eligible Rollover Distribution,
(E) an annuity contract described in Section 403(b) of the Code, and (F) an
eligible plan under Section 457(b) of the Code which is maintained by a state,
political subdivision of a state, or agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for the
amounts transferred into such plan from this Plan. The definition of Eligible
Retirement Plan shall also apply in the case of a distribution to a surviving
spouse or to a spouse or former spouse who is an alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code.

        1.12 "Eligible Rollover Distribution" shall mean any distribution of all
or any portion of the accrued benefit of a Distributee other than (a) a
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributee's designated beneficiary or for a specified
period of ten years or more, (b) a distribution to the extent such distribution
is required under Section 401(a)(9) of the Code, (c) the portion of a
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities), and (d) any other distribution so designated by the Internal
Revenue Service in revenue rulings, notices, and other guidance of general
applicability. Notwithstanding the foregoing or any other provision of the Plan,
effective with respect to distributions after December 31, 2001, for purposes of
the direct rollover provisions in Section 10.15 of the Plan, a portion of a
distribution shall not fail to be an Eligible Rollover Distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income; provided, however, that such portion may be
transferred only to an individual retirement account or annuity described in
Section 408(a) or (b) of the Code or to a qualified defined contribution plan
described in Section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.

        1.13 "Employee" shall mean any person in the employ of an Employer who
is either a citizen or a resident of the United States or who receives earned
income from an Employer from sources within the United States. "Leased Employee"
shall mean any person who pursuant to an agreement between the Employer and any
other person (the "Leasing Organization") has performed services for the
Employer (or any related person determined in accordance with
Section 414(n)(6) of the Code) on a substantially full-time basis for a period
of at least one year and such services are performed under primary direction or
control by the Employer.

        Any Leased Employee shall be treated as an Employee of the Employer.
Effective as of June 1, 1987, the preceding sentence shall not apply to any
Leased Employee if Leased Employees do not constitute more than 20 percent of
the Employer's work force (not including "highly compensated employees" within
the meaning of Section 414(q) of the Code) and such Leased Employee is covered
by a money purchase pension plan providing: (a) a nonintegrated employer
contribution rate of at least 10 percent of compensation, (b) immediate
participation, and (c) full and immediate vesting.

        1.14 "Employer" shall mean Forest or any corporation or business
organization which as hereinafter provided shall, with the consent of the
Committee, assume the obligations of this Trust with respect to its Employees,
and any affiliated or subsidiary corporation of such an Employer which shall
agree to become a party to this Trust.

3

--------------------------------------------------------------------------------


        1.15 "Entry Date" shall mean June 1, 1952 and each anniversary thereof.
For the purpose of determining the Normal Retirement Age of a Participant whose
Years of Service prior to a Break in Service are disregarded in accordance with
Section 1.30, the Participant's Entry Date shall be the date on which his
participation in the Plan recommences following such Break in Service.

        1.16 "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended.

        1.17 "Forest Oil Corporation Pension Trust" or "Trust" shall mean this
trust as amended from time to time.

        1.18 "Insurer" shall mean a legal reserve life insurance company
licensed to do business in the Commonwealth of Pennsylvania which shall issue a
policy or contract to the Committee under this Trust.

        1.19 "Normal Retirement Age" shall mean, effective as of June 1, 1988:

        (a)  for an Employee not over the age of sixty on the Entry Date when he
becomes a Participant, the sixty-fifth birthday of the Employee; and

        (b)  for an Employee over the age of sixty on the Entry Date when he
becomes a Participant, the fifth anniversary of such Entry Date.

        1.20 "Normal Retirement Date" shall mean, effective as of June 1, 1988,
the date on which an Employee attains his Normal Retirement Age if such date is
the first day of a calendar month, otherwise the first day of the calendar month
next succeeding the Employee's attainment of his Normal Retirement Age.

        1.21 "Participant" shall mean an Employee who is participating in the
Plan embodied herein, in accordance with the provisions of Article II hereof.

        The rights and benefits under the Plan embodied herein of an individual
who participated in the Plan prior to June 1, 1989 but who does not perform at
least one Hour of Service after May 31, 1989 shall be governed by the terms of
the Plan as in force on May 31, 1989 except to the extent specifically provided
herein.

        Each Employee who becomes a Participant hereunder shall be deemed to
have accepted all the terms and conditions of this Trust Agreement. An
Employee's active participation shall cease upon the termination of his Service.

        Notwithstanding anything herein to the contrary, no Employee who is not
otherwise a Participant on May 31, 1991 shall become a Participant thereafter.

        1.22 "Plan Year" shall mean (a) the 12-month period ending on May 31 of
each calendar year through and including May 31, 1994, (b) the period beginning
on June 1, 1994 and ending on December 31, 1994, and (c) from and after
January 1, 1995, the 12-month period ending on December 31 of each calendar
year.

        1.23 "Qualified Joint and Survivor Annuity" shall mean a monthly annuity
payable during the joint lives of a married Participant and such Participant's
spouse, continuing for the life of the spouse if the spouse survives the
Participant, in an amount equal to one-half (1/2) the amount payable during the
joint lives of the Participant and spouse. A Qualified Joint and Survivor
Annuity shall be payable in amounts such that the Qualified Joint and Survivor
Annuity is the actuarial equivalent of the amount of pension payable for
10 years certain and continuously for the life of the Participant determined
under Section 3.01. A Participant shall be entitled to elect not to take a
Qualified Joint and Survivor Annuity as herein provided.

        An election not to take a Qualified Joint and Survivor Annuity shall not
be effective unless the Participant's spouse (if any) shall consent thereto at
the time the election is made in a writing that

4

--------------------------------------------------------------------------------


acknowledges the effect of such election and that is witnessed by a notary
public or plan representative, unless it is established to the satisfaction of
the Committee that such consent cannot be obtained because there is no spouse,
because the spouse cannot be located or because of such other circumstance as
the Secretary of the Treasury may by regulation prescribe.

        The Committee shall furnish certain information pertinent to the
Sections 3.02, 3.03 and 5.02 election to each Participant no less than
thirty days before the end of the election period described below (unless such
thirty-day period is waived by an affirmative election in accordance with the
Code and applicable Treasury regulations) and no more than ninety days before
his pension payments commence. The furnished information shall be written in
nontechnical language and shall include an explanation of (1) the terms and
conditions of the standard form of benefit, (2) such Participant's right to make
an election not to take his benefit in the standard form and the effect of such
an election, (3) the rights of such Participant's eligible surviving spouse, if
any, (4) the right to revoke any such election and the effect of such
revocation, (5) a general description of the eligibility conditions and other
material features of the alternative forms of benefit available, and
(6) sufficient additional information to explain the relative values of such
alternative forms of benefit. The period of time during which a Participant may
make or revoke the election described in this Section shall be the ninety-day
period ending on the later of the date such Participant's pension payments
commence or the thirtieth day after the information required by this Paragraph
has been furnished to the Participant; provided, however, that a Participant may
affirmatively elect (with spousal consent if required) to waive the requirement
that such information be provided at least thirty days before the end of the
election period so long as the election period does not end, and the
Participant's benefit hereunder does not commence, until at least eight days
after the information required by this Paragraph has been furnished to the
Participant. In the event of such waiver, the election period shall end on the
later of the date of the waiver or the eighth day after the information required
by this Paragraph has been furnished to the Participant, and payment of the
Participant's benefit shall commence as soon as administratively feasible
thereafter.

        If a Participant elects to receive a distribution of his Accumulated
Contributions pursuant to Section 5.01, the explanation shall be provided to the
Participant a reasonable time prior to the making of such election.

        1.24 A "Qualified Survivor Annuity" shall mean a life annuity payable to
the surviving spouse of a Participant who dies prior to commencement of payment
of his benefits. In the case of a Participant who had attained age 55 and had
completed 15 Years of Service at the time of his death or had attained his
Normal Retirement Date at such time, the amount so payable shall be equal to the
annuity which would have been payable to the spouse under a Qualified Joint and
Survivor Annuity if the Participant had retired with an immediate annuity on the
day before the day of his death and the annuity shall commence to be paid to the
surviving spouse of the Participant as of the month in which the Participant's
death occurs. In the case of a Participant who, at the time of his death, had
completed 15 Years of Service but had not attained age 55, the amount so payable
shall be actuarially equivalent to the annuity which would have been payable to
the spouse under a Qualified Joint and Survivor Annuity if the Participant had
separated from the service of all Employers on the date of his death, and the
annuity shall commence to be paid to the spouse as of the month in which occurs
the date on which the Participant would have attained age 55 had he survived to
such date. In the case of a Participant who, at the time of his death, had
attained his Vesting Date but had neither (i) attained age 55 and completed 15
Years of Service nor (ii) attained his Normal Retirement Date, the amount so
payable shall be actuarially equivalent to the annuity which would have been
payable to the spouse under a Qualified Joint and Survivor Annuity if the
Participant had separated from the service of all Employers on the date of his
death, and the annuity shall commence to be paid to the spouse as of the month
in which occurs the date on which the Participant would have attained age 65 had
he survived to such date.

5

--------------------------------------------------------------------------------


        A Participant shall be entitled to elect to waive the Qualified Survivor
Annuity by an effective written election filed with the Committee within the
period beginning on the earlier of the first day of the Plan Year in which the
Participant attains age 35 or the date on which he terminates employment with
all Employers, and ending on the date of the Participant's death. An election to
waive the Qualified Survivor Annuity shall not be effective unless the
Participant's spouse (if any) shall consent thereto at the time the election is
made in a writing that acknowledges the effect of such election and that is
witnessed by a notary public or plan representative.

        A written explanation regarding the Qualified Survivor Annuity and the
right of the Participant, with the consent of his spouse (if any) to waive the
same comparable to the written explanation required to be supplied with respect
to the Qualified Joint and Survivor Annuity shall be provided to each
Participant within the period beginning on the first day of the Plan Year in
which the Participant attains age 32 and ending on the last day of the Plan Year
in which the Participant attains age 35, except that (i) if the Participant
becomes a Participant after the close of the above-indicated period, the
explanation shall be provided to the Participant at the time he becomes a
Participant, and (ii) if the Participant terminates employment with all
Employers prior to the beginning of the above-indicated period, the explanation
shall be provided to the Participant at the time he terminates employment.

        1.25 "Service" shall mean each period of time for which an Employee is
directly or indirectly paid or entitled to payment for performance of duties (or
for other reasons such as paid vacation or holidays and paid sickness and
disability leaves) by an Employer or a company which, together with an Employer,
is considered to be a single employer under Section 414(b), (c), (m) or (o) of
the Code. The term "Service" includes any period of time for which back pay has
been awarded or agreed to. "Service" shall be calculated and credited in the
manner prescribed in Department of Labor Regulations Section 2530.200b-2.
Periods of Service shall be determined from records maintained by the Employer
concerned. Where Employer records do not and are not required by law to
reflect hours worked, it shall be assumed for the purposes of determining an
Employee's Service under the Plan that each such Employee for any relevant
period worked 10 hours for each day for which he or she was paid or entitled to
payment by an Employer for performance of services on that day.

        In the case of each individual who is absent from work for any period
which begins on or after June 1, 1985—

        (i)    by reason of the pregnancy of the individual,

        (ii)  by reason of the birth of a child of the individual,

        (iii)  by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual, or

        (iv)  for purposes of caring for such child for a period beginning
immediately following such birth or placement,

the following hours shall be treated (a) as precluding an "absence from Service"
in determining an Employee's Years of Vesting Service, but only for the first
twelve month period of such absence, and (b) as Hours of Service, but only for
purposes of determining whether a Break in Service (as defined in Section 1.30)
has been incurred:

        (i)    the Hours of Service which otherwise would normally have been
credited to such individual but for such absence, or

        (ii)  in any case in which the Employer is unable to determine the hours
described in clause (i), 8 Hours of Service per day of such absence,

except that the total number of hours treated as Hours of Service under this
subparagraph by reason of any such pregnancy or placement shall not exceed
501 hours.

6

--------------------------------------------------------------------------------

        Such hours shall be treated as Hours of Service—

        (i)    only in the applicable twelve-month period in which the absence
from work begins, if a Participant would be prevented from incurring a Break in
Service in such period solely because the period of absence is treated as Hours
of Service; or

        (ii)  in any other case, in the immediately following twelve-month
period.

        No credit will be given pursuant to this subparagraph unless the
individual furnishes to the Employer such timely information as the Employer may
reasonably require to establish—

        (i)    that the absence from work is for reasons referred to above in
this subparagraph, and

        (ii)  the number of days for which there was such an absence.

        1.26 "Superseded Plan" shall mean the pension plan embodied in this
Trust Agreement as in force prior to its amendment effective June 1, 1958.

        1.27 "Vesting Date" shall mean, for each Participant, the date on which
he completes five Years of Vesting Service or, if he has not completed five
Years of Vesting Service, the date on which he attains his Normal Retirement
Age.

        1.28 "Years of Actual Plan Participation" shall mean, effective as of
June 1, 1990, the number of months of actual participation by an Employee in
this Plan or the Superseded Plan up to the later of his Normal Retirement Date
or his date of actual retirement. For this purpose, a partial month of
participation shall be treated as a full month. In addition, in the case of an
Employee (other than an Employee who was ineligible to join the Plan prior to
June 1, 1969 by reason of being a stockholder in an Employer at such time) who
became eligible to participate prior to June 1, 1981 and who participated for
the entire period prior to June 1, 1981 for which he was eligible to do so, his
period of Service prior to his first becoming a Participant and after June 1,
1952 shall be deemed to be a period of actual participation in the Plan for the
purposes of this Section 1.28.

        Notwithstanding anything herein to the contrary, the Years of Actual
Plan Participation of each Participant shall become fixed as of May 31, 1991 and
shall not be changed by reason of any subsequent events.

        1.29 "Years of Possible Plan Participation" shall mean, effective as of
June 1, 1990, the number of months of participation in this Plan or the
Superseded Plan that an Employee would have completed if he had participated in
this Plan or the Superseded Plan for the entire period that he was eligible to
do so and his Service and participation had continued to his Normal Retirement
Date. For this purpose, a partial month of participation shall be treated as a
full month. In addition, for the purposes of this Section 1.29, the following
periods shall be considered periods of possible Plan participation:

        (i)    in the case of an Employee who became eligible to participate
prior to June 1, 1981 but who did not participate at any time prior to June 1,
1981, his period of Service prior to his first becoming a Participant and after
June 1, 1952 shall be considered a period of possible Plan participation;

        (ii)  In the case of an Employee (other than an Employee who was
ineligible to join the Plan prior to June 1, 1969 by reason of being a
stockholder in an Employer) who became eligible to participate prior to June 1,
1981 and who participated for the entire period prior to June 1, 1981 for which
he was eligible to do so, his period of Service prior to his first becoming a
Participant and after June 1, 1952 shall be considered a period of possible Plan
participation;

        (iii)  in the case of an Employee who was ineligible to join the Plan
prior to June 1, 1969 by reason of being a stockholder in an Employer, the
period during which he was ineligible to join

7

--------------------------------------------------------------------------------




the Plan solely by reason of being a stockholder of an Employer shall be
considered a period of possible Plan participation; and

        (iv)  effective as of June 1, 1988, in the case of an Employee who
continues in the Service of an Employer after attaining his Normal Retirement
Date, the period of his participation following his Normal Retirement Date to
his date of actual retirement shall be considered a period of possible Plan
participation.

        Notwithstanding anything herein to the contrary, the Years of Possible
Plan Participation of each Participant shall become fixed as of May 31, 1991 and
shall not be changed by reason of any subsequent events.

        1.30 "Years of Service" and "Years of Vesting Service" shall mean the
aggregate number of years of Service determined under the rules hereinafter set
forth.

        A "Year of Service" shall be credited for each twelve-month period
commencing with the first day on which an Employee performs an Hour of Service
for an Employer or an anniversary thereof during which he performs one or more
Hours of Service for an Employer. To be credited with a Year of Service, an
Employee need not be an Employee at the beginning or end of the twelve-month
period nor throughout the twelve-month period.

        A "Year of Vesting Service" shall be credited for each 365 days of
Service, whether or not consecutive, commencing with the first day on which an
Employee performs an Hour of Service for an Employer and ending on the earlier
of (i) the date on which the Employee quits, retires, is discharged or dies, or
(ii) the first anniversary of the date on which the Employee commences an
absence from Service with the Employer for any reason other than quit,
retirement, discharge or death (hereafter referred to as his "Severance from
Service Date"). In determining an Employee's Years of Vesting Service:

        (a)  if the Employee severs from Service by reason of a quit, discharge
or retirement and he then performs an Hour of Service within twelve months of
his Severance from Service Date, Service also shall be credited for such
intervening period of absence; and

        (b)  if the Employee severs from Service by reason of a quit, discharge
or retirement during an absence from Service of twelve months or less for any
reason other than quit, discharge or retirement, and he then performs an Hour of
Service within twelve months of the date on which his initial absence from
Service commenced, Service also shall be credited for such intervening period of
absence.

        In the event an Employee has a Break in Service (as defined hereunder),
his Years of Service shall be determined on the basis of the same twelve-month
period as was utilized prior to the Break in Service unless all of his Service
preceding the Break in Service is disregarded or excluded under the exclusionary
and Break in Service rules hereafter stated in this Section 1.30. If all of an
Employee's Service preceding the Break in Service is disregarded or excluded, he
shall be treated as a new Employee and his date of rehire shall be treated as
his earliest date of hire for all Plan purposes.

        In computing Years of Service and Years of Vesting Service, any year
or years of Service prior to June 1, 1976, to the extent such Service was not
counted as continuous service as an Employee under the Plan rules in effect on
May 31, 1976, shall be excluded.

        For any Participant who has or has had a Break in Service, Service prior
to any Break in Service shall be excluded in computing Years of Service and
Years of Vesting Service unless the Employee completes at least one Year of
Service following the Break in Service and either:

        (a)  the Employee was entitled to a vested benefit derived from
contributions by an Employer at the commencement of such Break in Service; or

8

--------------------------------------------------------------------------------



        (b)  the number of his consecutive Breaks in Service is less than the
greater of (i) his Years of Service or Years of Vesting Service, as applicable,
credited prior to such Break in Service or (ii) five, except that the foregoing
clause (ii) shall not apply if the Employee had, as of May 31, 1985, incurred a
Break in Service and the number of consecutive Breaks in Service equaled or
exceeded his Years of Service or Years of Vesting Service, as applicable,
credited prior to such Break in Service.

        For purposes of this Section 1.30, a "Break in Service" shall mean each
twelve-month period ending on the day preceding the anniversary of an Employee's
date of hire during which the Employee does not have at least one Hour of
Service. A Year of Service or Year of Vesting Service which has been forfeited
under the foregoing rules as a result of a prior Break in Service shall not be
reinstated.

        Absence due to military service shall not be considered as a Break in
Service, providing the Employee returns to employment with an Employer within
the period provided in the Selective Service Act, as amended, during which the
Employer is required to reemploy the Employee.

        Although the Employers do not normally make a practice of granting
"leaves of absence," in rare cases, as for example in cases of prolonged
illness, an Employer may at its own discretion grant an Employee a "leave of
absence." In such cases, the Employer shall have the sole power to decide:

        (1)  the duration of such "leave of absence";

        (2)  whether, and to what extent, any salary would be continued during
the period of leave;

        (3)  whether, and to what extent, the Employee would be credited with
Service for the period of such "leave of absence" for the purpose of determining
his benefits under the plan;

        (4)  whether, and to what extent, the Employee would be deemed, for the
purposes of the plan, to have received Compensation during the "leave of
absence," provided, however, that an Employee shall not be deemed to have
received Compensation in excess of his rate of Compensation immediately prior to
such "leave of absence"; and

        (5)  such other questions as might occur in relation to such "leave of
absence" from the standpoint of the Plan.

        The Employer shall exercise the foregoing powers in a uniform and
nondiscriminatory manner.

        Absence during such a leave shall not be considered as a Break in
Service.

ARTICLE II

ELIGIBILITY

        2.01 Each Employee who on May 31, 1989 is a Participant in the Plan as
in effect on that date shall on June 1, 1989 continue to be a Participant in the
Plan embodied herein if he is an Employee on June 1, 1989. Each Employee in the
Service of an Employer on June 1, 1989 who is not a Participant on that date
pursuant to the preceding sentence shall become a Participant in the Plan on
June 1, 1989 if he either: (i) has performed or is reasonably expected to
perform 1,000 or more Hours of Service during his Year of Service which includes
such June 1 or (ii) has performed 1,000 or more Hours of Service during any
prior Year of Service. Each Employee in the Service of an Employer on June 1,
1989 who is not a Participant pursuant to either of the two preceding sentences
shall become a Participant on the June 1 falling within the first Year of
Service during which he performs 1,000 or more Hours of Service, provided that
he is an Employee on such June 1.

9

--------------------------------------------------------------------------------

        Each Employee hired after June 1, 1989 shall become a Participant in the
Plan in accordance with the following rules:

        (a)  If he is an Employee on the June 1 coinciding with or next
following his date of hire and has performed or is reasonably expected to
perform 1,000 or more Hours of Service during the twelve month period commencing
on his date of hire, he shall become a Participant on the June 1 coinciding with
or next following his date of hire; or

        (b)  If subsection (a) above does not apply, he shall become a
Participant on the June 1 falling within the first Year of Service during which
he performs 1,000 or more Hours of Service, provided that he is an Employee on
such June 1.

        Notwithstanding the foregoing provisions of this Section 2.01, an
individual who is a Leased Employee shall not be eligible to participate in the
Plan unless and until such individual is an Employee of an Employer (determined
without regard to the second paragraph of Section 1.13).

        Notwithstanding anything herein to the contrary, no Employee who is not
otherwise a Participant on May 31, 1991 shall become a Participant thereafter.

        2.02 Upon becoming a Participant, an Employee must agree to make
available to the Committee any information required in connection with the
operation of the Plan embodied herein.

ARTICLE III

PENSION BENEFITS

        3.01 Each Participant shall to the extent vested therein be entitled to
receive a pension benefit equal to his accrued benefit determined as of the date
his employment with all Employers terminates and commencing on the later of his
Normal Retirement Date or the date of his actual retirement (subject to
Section 3.08). The accrued benefit of each Participant at any time up to and
including his Normal Retirement Date (or later retirement date, if applicable)
shall be determined as follows:

        (a)  The amount of monthly pension payable if the Participant continues
to be a Participant until his Normal Retirement Date (or later retirement date,
if applicable) and then retires ("the tentative total benefit") shall be
computed. Such amount shall be the sum of:

        (i)    1/12 of twenty-four percent (24%) of his Average Annual Earnings;
plus

        (ii)  1/12 of an amount equal to one and five one-hundredths percent
(1.05%) of his Average Annual Earnings for each credited Year of Service up to
twenty (20) which the Participant will have completed by his Normal Retirement
Date (or later retirement date, if applicable) if he continues in the Service of
the Employers until his Normal Retirement Date (or later retirement date, if
applicable); plus

        (iii)  1/12 of an amount equal to one-half of one percent (.5%) of his
Average Annual Earnings for each credited Year of Service in excess of twenty
(20) which the Participant will have completed by his Normal Retirement Date (or
later retirement date, if applicable) if he continues in the Service of the
Employers until his Normal Retirement Date (or later retirement date, if
applicable).

        (b)  The accrued benefit of a Participant shall be his tentative total
benefit multiplied by a fraction (i) the numerator of which is his Years of
Actual Plan Participation at the date as of which his accrued benefit is
determined and (ii) the denominator of which is his Years of Possible Plan
Participation at such date; provided, however, that in the case of a Participant
who continues in the Service of an Employer after attaining his Normal
Retirement Date, the foregoing fraction shall in no event be less than the
fraction that would have been calculated on the Participant's Normal Retirement
Date.

10

--------------------------------------------------------------------------------

        The accrued benefit of any Participant who was a Participant in the Plan
on December 31, 2001 shall not be less than that accrued to him on December 31,
2001 under the terms of the Plan as in effect on that date (but subject to
reduction by reason of a withdrawal of Accumulated Contributions).

        The accrued benefit computed in accordance with this Section 3.01 is the
amount of pension payable if the pension is, under applicable Plan provisions,
to be paid for 10 years certain and continuously for the life of the Participant
commencing at the Participant's Normal Retirement Date or later retirement date,
if applicable (hereinafter sometimes referred to as the "normal form of
benefit").

        Notwithstanding anything herein to the contrary, the accrued benefit
under the Plan of each Participant as of May 31, 1991 shall become fixed on such
date and shall not be changed thereafter except on account of a withdrawal or
distribution of such benefit (or a death benefit based upon such benefit)
pursuant to Article III, IV or V of the Plan.

        3.02 If the Participant is unmarried at the date pension payments
commence, the monthly pension under the Plan shall be payable for 10 years
certain and continuing for the life of the Participant unless the Participant
has effectively elected to receive instead an optional form of benefit as
permitted under Section 3.03. If the Participant is married at the date pension
payments commence, the monthly pension under the plan shall be payable in the
form of a Qualified Joint and Survivor Annuity which is the actuarial equivalent
of the Participant's accrued benefit, determined in accordance with the factors
set forth in Schedule A, unless the Participant has, with spousal consent,
effectively elected in accordance with Section 1.23 either (i) that his pension
shall be payable for 10 years certain and continuously for the life of the
Participant or (ii) to receive instead an optional form of benefit as permitted
under Section 3.03.

        3.03(a)Any optional form of benefit described in paragraph (b) may be
elected by the Participant with any required spousal consent; provided, however,
that any optional form of benefit chosen in lieu of the normal form of pension
otherwise payable shall provide that the entire interest of the Participant
shall be distributed over a period not exceeding one of the following:

        (1)  the life of the Participant or the lives of the Participant and his
Beneficiary, or

        (2)  a period certain not longer than the life expectancy of the
Participant or the joint life and last survivor expectancy of the Participant
and his Beneficiary if, but only if, the benefits for the Participant himself
have an actuarial value in excess of fifty percent (50%) of the value of the
Participant's entire interest at his actual retirement date.

        (b)  The optional forms of benefit which may be elected under
paragraph (a) are as follows:

        (1)  Joint and Survivor Annuity—a monthly annuity payable during the
joint lives of a Participant and his designated Beneficiary, continuing for the
life of the Beneficiary if the Beneficiary should survive the Participant, in an
amount equal to 100%, 75%, 662/3%, or 50% of the amount payable during the joint
lives of the Participant and Beneficiary.

        (2)  Single Life Annuity—a monthly annuity payable over the life of the
Participant.

        (3)  Five-Year Certain and Life—a monthly annuity payable for 5 years
certain and continuously for the life of the Participant.

        In determining the actuarial equivalency of a benefit payable under any
optional form, the applicable conversion factor set forth in Schedule A shall be
utilized.

        3.04 If a Participant's employment terminates before his Normal
Retirement Date other than by reason of his death and after he has attained his
55th birthday and completed 15 or more Years of Service with the Employers, such
termination of employment shall be treated as an "Early Retirement." Pension
payments shall start (the "Pension Starting Date") at the election of the
Participant and not later than 90 days following the making of such election.
The amount of any such pension shall be

11

--------------------------------------------------------------------------------


determined pursuant to Section 3.01 and shall be reduced by 5/12ths of one
percent for each month by which the Pension Starting Date precedes the first day
of the month coinciding with or next following the Employee's 62nd birthday, and
such reduction shall continue in effect throughout the entire period for which
such pension is payable.

        3.05(a)A Special Basic Early Retirement Benefit (or other Plan benefit
based thereon) shall be payable to a Special Early Retiree who qualifies
therefor by reason of (i) his timely filing of a notification of his intention
to retire as a Special Early Retiree as hereinafter provided; (ii) his timely
meeting of the age and service requirements hereinafter described; and
(iii) (a') termination of his employment for any reason other than his death or
disability on his Special Early Retirement Date as hereinafter defined or (b')
termination of his employment by reason of his death or disability on or after
the date of the filing of such notification and prior to his Special Early
Retirement Date as hereinafter defined, all in accordance with this
Section 3.05.

        (b)  For the purposes of this Section 3.05:

        (1)  "Special Early Retiree" means a Participant who

        (i)    on the date of filing notification of his intention to retire as
a Special Early Retiree is an active full-time employee of an Employing Company
or is then receiving payments under the Forest Oil Corporation Long Term
Disability Plan and a Participant in the Plan and is neither a director nor an
officer of any Employing Company;

        (ii)  will on September 1, 1990, have attained age 50 and completed at
least 10 Years of Vesting Service;

        (iii)  has notified his Employing Company in writing not earlier than
July 24, 1990 and not later than August 24, 1990 of his irrevocable election to
retire as a Special Early Retiree on the Special Early Retirement Date and to
cease to perform any services as an employee of any Employing Company or any
affiliate of an Employing Company on such date.

        (2)  "Special Early Retirement Date" means September 1, 1990.

        (3)  "Special Basic Early Retirement Benefit" means a benefit commencing
on the Special Early Retirement Date equal to the basic Plan benefit which would
have been accrued in respect of the Special Early Retiree on the Special Early
Retirement Date if (A) for purposes of qualifying for immediate commencement of
a pension hereunder, his age and his Years of Service were each five years
greater than they in fact are on the Special Early Retirement Date, (B) for
purposes of computing his tentative total benefit, the number of credited Years
of Service that he will have completed by his Normal Retirement Date was greater
by five then it in fact is on the Special Early Retirement Date, and (C) the
number of his Years of Actual Plan Participation and Years of Possible Plan
Participation were each greater by five than they in fact are on the Special
Early Retirement Date. If on the Special Early Retirement Date a Special Early
Retiree has not in fact attained age 57, his Special Basic Early Retirement
Benefit shall be reduced by 5/12ths of one percent for each month by which the
Special Early Retirement Date precedes the first day of the month coinciding
with or next following the date on which the Special Early Retiree will attain
age 57.

        (c)  In addition to the Special Basic Early Retirement Benefit described
in this Section 3.05, a Special Early Retiree who is under age 62 on the Special
Early Retirement Date shall receive a special monthly Social Security supplement
commencing on the Special Early Retirement Date and ending with the last payment
preceding the earlier of the death of the Special Early Retiree or the last day
of the calendar month in which falls his 62nd birthday. This special supplement
shall be payable only to the Special Early Retiree and only as a temporary life
annuity payable monthly

12

--------------------------------------------------------------------------------

and shall not be subject to any of the options and elections applicable to other
retirement benefits under the Plan.

        The annual amount of the Social Security supplement shall be equal to
50% of the Special Early Retiree's Estimated Primary Social Security Benefit
payable commencing at age 62. For this purpose, "Estimated Primary Social
Security Benefit" shall mean 80% of the annual benefit ("primary insurance
amount") to which a Special Early Retiree would be entitled on an unreduced
basis under the terms of the Social Security Act as in effect on the Special
Early Retirement Date. Such Estimated Primary Social Security Benefit shall be
computed as if the Special Early Retiree continued to receive until his
attainment of age 62 compensation which is treated as wages for purposes of the
Social Security Act at the rate he was receiving the same from the Employing
Companies on the day preceding the Special Early Retirement Date.

        In determining the Estimated Primary Social Security Benefit of any
Special Early Retiree, his earnings for all calendar years prior to the year in
which falls the Special Early Retirement Date shall be determined by applying a
salary scale, projected backwards, to his annual rate of earnings on the day
preceding the Special Early Retirement Date with an earnings regression for each
prior calendar year to 1951 determined on the basis of the actual change in
average wages from year to year as determined by the Social Security
Administration. If not later than August 31, 1991 a Special Early Retiree
submits an actual Social Security wage history for years prior to the calendar
year in which falls the Special Early Retirement Date, the Special Early
Retiree's Estimated Primary Social Security Benefit shall be recomputed on the
basis of such actual Social Security wage history. Once determined, a Special
Early Retiree's Estimated Primary Social Security Benefit shall not be changed
except to reflect such actual wage history or to correct manifest error.

        3.06 If an Employee of an Employer participating in this Plan becomes an
employee of an employer participating in the Forest Oil of Canada, Ltd. Pension
Plan (the "Forest Canada Plan") or an employee of Forest Oil of Canada, Ltd.
("Forest Canada") becomes an Employee of an Employer participating in this Plan,
the following rules shall apply in determining the rights and benefits under
this Plan of such an individual:

        (a)  Periods of employment with Forest Canada shall be treated as
periods of employment with an Employer participating in this Plan (i) in
determining whether the individual's employment with the Employers participating
in this Plan has terminated, (ii) in calculating his Years of Service for the
purpose of determining his eligibility for early retirement pursuant to
Section 3.04, (iii) in calculating his Years of Vesting Service with the
Employers for the purpose of determining his Vesting Date and his Years of
Service for the purposes of determining his eligibility for early commencement
of deferred vested benefits pursuant to Section 5.02 and (iv) in determining
whether he has attained his Normal Retirement Age on the date his employment
with either Forest or Forest Canada terminates (with his Normal Retirement Age
being determined by treating as the Entry Date when he became a Participant the
earlier of his Entry Date under this Plan or his entry date under the Forest
Canada Plan).

        The date on which such an individual first performs an hour of service
for Forest Canada or for an Employer participating in this Plan, whichever is
earlier, shall be treated as the date on which he first performs an Hour of
Service for an Employer participating in this Plan for purposes of his
eligibility to participate in this Plan, but such an individual shall be
eligible to participate in this Plan only while he is in the actual employ of an
Employer participating in this Plan. If the employment of an employee of Forest
Canada participating in the Forest Canada Plan terminates and employment with an
Employer participating in this Plan commences, he shall be eligible to
participate in this Plan immediately upon commencement of such employment.

        (b)  If such an individual was an employee of Forest Canada on the date
that he was last employed by either an Employer participating in this Plan or
Forest Canada prior to the date on

13

--------------------------------------------------------------------------------




which benefits with respect to his participation in this Plan commence to be
paid, his benefits pursuant to Section 3.01 shall be computed on the basis of
his Years of Service and Compensation with the Employers participating in this
Plan and on the basis of his period of actual and possible participation in this
Plan. For the purpose of this computation, years of service with Forest Canada
shall be treated as Years of Possible Plan Participation, but not as Years of
Actual Plan Participation, under this Plan.

        (c)  If such an individual was an Employee of an Employer participating
in this Plan on the date that he was last employed by either an Employer
participating in this Plan or Forest Canada prior to the date on which benefits
with respect to his participation in this Plan commence to be paid, his benefits
pursuant to Section 3.01 shall be determined (i) on the basis of his Years of
Service and Compensation with both the Employers participating in this Plan and
Forest Canada combined and (ii) on the basis of his period of actual and
possible participation in both this Plan and the Forest Canada Plan combined,
but his benefits under Section 3.01 as so determined shall be reduced by the
U.S. dollar equivalent of any benefits payable under the Forest Canada Plan.

        3.07 Notwithstanding the foregoing provisions of this Article III, if at
a Participant's termination of employment with all Employers, the present value
[determined using the actuarial assumptions specified in Schedule A] of the
Participant's pension is $5,000 or less, then a lump-sum payment equal to such
present value shall be paid to the Participant, in lieu of any other benefit
under the Plan, as soon as practicable following his termination of employment
with all Employers.

        3.08 Unless the Participant otherwise elects, payment of benefits under
this Plan shall begin not later than the 60th day after the close of the Plan
Year in which occurs the latest of:

        (a)  the date on which the Participant attains his Normal Retirement
Age;

        (b)  the 10th anniversary of the year in which the Participant commenced
participation in the Plan; or

        (c)  termination of the Participant's employment with all Employers.

        Notwithstanding the foregoing, such payments shall be made in compliance
with the provisions of Section 401(a)(9) of the Code and the applicable Treasury
regulations thereunder and shall in no event begin later than:

        (i)    For Participants attaining age 70 before January 1, 1999, April 1
of the calendar year following the calendar year in which such Participant
attains the age of 701/2;

        (ii)  For Participants attaining age 701/2 after December 31, 1998,
April 1 of the calendar year following the later of (A) the calendar year in
which such Participant attains the age of 701/2 or (B) the calendar year in
which such Participant terminates his employment with all Employers (provided,
however, that clause (B) of this sentence shall not apply in the case of a
Participant who is a "five-percent owner" (as defined in Section 416 of the
Code) with respect to the Plan Year ending in the calendar year in which such
Participant attains the age of 701/2); and

        (iii)  In the case of a benefit payable pursuant to Article IV, (A) if
payable to other than the Participant's spouse, the last day of the one-year
period following the death of such Participant or (B) if payable to the
Participant's spouse, after the date upon which such Participant would have
attained the age of 701/2 unless such surviving spouse dies before payments
commence, in which case the commencement of payments may not be deferred beyond
the last day of the one-year period following the death of such surviving
spouse.

        The preceding provisions of this Section 3.08 notwithstanding, a
Participant may not elect to defer the receipt of his benefit hereunder to the
extent that such deferral creates a death benefit that is more than incidental
within the meaning of Section 401(a)(9)(G) of the Code and applicable Treasury

14

--------------------------------------------------------------------------------

regulations thereunder. Further, a Participant (other than a Participant who is
a "five-percent owner" (as defined in Section 416 of the Code) with respect to
the Plan Year ending in the calendar year in which such Participant attains the
age of 701/2) who attains age 70 in calendar year 1996, 1997, or 1998 may elect
to defer commencement of benefits until no later than April 1 of the calendar
year following the later of (A) the calendar year in which such Participant
attains the age of 701/2 or (B) the calendar year in which such Participant
terminates his employment with all Employers, provided, that such election is
made by the later of the end of the calendar year in which such Participant
attains age 701/2 or December 31, 1997.

        With respect to distributions under the Plan made for calendar years
beginning on or after January 1, 2002, the Plan will apply the minimum
distribution requirements of Section 401(a)(9) of the Code in accordance with
the regulations under Section 401(a)(9) of the Code that were proposed on
January 17, 2001, notwithstanding any provisions of the Plan to the contrary.
This amendment shall continue in effect until the end of the last calendar year
beginning before the effective date of final regulations under
Section 401(a)(9) of the Code or such other date as may be specified in guidance
published by the Internal Revenue Service.

        3.09 Notwithstanding any provision contained in this Article III to the
contrary, any Participant who continues employment with the Employer beyond his
Normal Retirement Date shall have his pension benefit payments actuarially
increased to make up for the value of pension benefit payments not received
during such period of continued employment and to the extent required, if at
all, under Section 401(a)(9)(C)(iii) of the Code.

ARTICLE IV

DEATH BENEFITS PRIOR TO COMMENCEMENT OF PAYMENTS TO THE PARTICIPANT

        4.01 Except as otherwise provided in this Article IV, upon the death of,
and prior to commencement of payment of benefits hereunder to, any married
Participant entitled to a pension benefit under this Plan who has at least one
Hour of Service or one hour of paid leave on or after August 23, 1984, a
Qualified Survivor Annuity shall be paid to his surviving spouse.

        4.02 If an annuity for the life of the surviving spouse of a Participant
described in Section 4.01, which annuity is the actuarial equivalent (determined
on the basis of the actuarial assumptions utilized in establishing the factors
set forth in Schedule A) of such Participant's Accumulated Contributions, is
greater in amount than the Qualified Survivor Annuity described in Section 4.01,
then such greater annuity shall be paid to the Participant's surviving spouse in
lieu of the Qualified Survivor Annuity.

        4.03 If a Qualified Survivor Annuity is not required to be in effect
with respect to a Participant described in Section 4.01, either because he has
no surviving spouse or because he has, with the required written consent of his
surviving spouse, effectively elected to waive the Qualified Survivor Annuity:

        (a)  Such Participant shall, if he was then eligible to retire early
pursuant to Section 3.04 but had not effectively selected an optional form of
benefit, be deemed to have retired early on the first day of the calendar month
in which his death occurs and to have chosen as his early retirement benefit the
normal form of benefit commencing on such date. The designated Beneficiary of
the Participant or, if none, the Participant's estate shall be paid, in a lump
sum, the greater of (i) the lump sum equivalent shown on Schedule A of the
120 monthly pension payments certain, determined as of the Participant's deemed
early retirement date, or (ii) the amount of such Participant's Accumulated
Contributions, if any; except that in either case the designated Beneficiary may
elect, within 120 days after the date of death of the Participant, that in lieu
of such lump sum payment there shall be paid to such Beneficiary (i) any form of
survivor benefit described in Section 3.03 which shall be actuarially equivalent
in value to such lump sum payment

15

--------------------------------------------------------------------------------

as determined pursuant to the factors shown on Schedule A or (ii) a payment of
such lump sum amount in periodic installments including an amount of interest at
the rate used in computing the factors shown on Schedule A.

        (b)  If such a Participant had either (i) given notice of his intention
to retire early pursuant to Section 3.04 or (ii) retired early but died prior to
the effective date of commencement of payments to him of his benefits hereunder,
and had effectively selected an optional form of benefit, payment of benefits
after his death shall be made in accordance with any form of benefit he may have
selected as though payment of benefits to him had commenced on the first day of
the calendar month coinciding with or next following his death. If such form of
benefit payable after the Participant's death has a lump sum equivalent
(determined pursuant to the actuarial assumptions utilized in computing the
factors set forth on Schedule A) which is less than the Participant's
Accumulated Contributions on the date of his death, then an amount equal to such
Accumulated Contributions (if any) shall be paid to the Participant's designated
Beneficiary or, if none, to the Participant's estate, in lieu of such form of
benefit.

        (c)  If the employment of such a Participant terminates by reason of his
death and such Participant would have been entitled to a deferred vested benefit
if his employment had terminated for other reasons, or if a Participant dies
after his employment terminates and while he is entitled to a deferred vested
benefit but before payment to him of his benefit hereunder commences, the
designated Beneficiary of the Participant or, if none, his estate, shall receive
a lump sum benefit; except that the designated Beneficiary of the Participant
may elect within 120 days after the death of the Participant to receive in lieu
of such lump sum benefit (i) any form of survivor benefit described in
Section 3.03 which shall be actuarially equivalent in value to such lump sum (as
determined pursuant to the factors set forth on Schedule A) or (ii) a payment of
such lump sum amount in periodic installments including an amount of interest at
the rate used in computing the factors set forth on Schedule A. The amount of
such lump sum benefit shall be the greater of (i) the lump sum equivalent
computed as of the date of the Participant's death of the number of the vested
monthly pension payments certain to which the Participant would have been
entitled had he attained his Normal Retirement Date, determined in accordance
with the factors set forth on Schedule A, or (ii) the amount of such
Participant's Accumulated Contributions, if any.

        (d)  If such a Participant had continued in employment after attaining
his Normal Retirement Date and had died prior to commencement of pension
payments to him, benefits shall become payable in accordance with
paragraph (a) or (b), as applicable, as though he were an early retiree to whom
benefit payments had not yet commenced.

        The designated Beneficiary of a deceased Participant, who is entitled to
a death benefit payable in accordance with this Section 4.03, may elect to defer
commencement of payment of such benefit (subject to the requirements of the next
following sentence) and may designate a secondary Beneficiary with respect to
such benefit. Notwithstanding the foregoing provisions of this Section 4.03, the
Participant's entire interest under the Plan shall be distributed not later than
five years after the Participant's death, except to the extent that an election
is made to receive distributions in accordance with (i) or (ii) below:

        (i)    if any portion of the Participant's benefit is payable to a
designated Beneficiary, distribution may be made under an optional form of
survivor benefit over the life of the designated Beneficiary or a period not to
exceed the life expectancy of the designated Beneficiary, commencing not later
than one year after the Participant's death; and

16

--------------------------------------------------------------------------------



        (ii)  if the designated Beneficiary is the Participant's surviving
spouse, distribution shall begin not later than the date on which the
Participant would have attained age 701/2 had he survived to such date. If the
spouse dies before payments begin, subsequent distribution shall be made as if
the spouse had been the Participant.

        4.04 If a Participant otherwise described in Section 4.01 dies prior to
the earliest date on which he could have effectively waived the Qualified
Survivor Annuity pursuant to Section 1.24, the Participant's surviving spouse
shall be entitled to elect, not later then 120 days after the death of the
Participant (or, if sooner, prior to the date on which the Qualified Survivor
Annuity would commence to be paid), to receive in lieu of such Qualified
Survivor Annuity the survivor benefit described in Section 4.03(c) payable in
any form permitted thereunder.

        4.05 Notwithstanding the foregoing provisions of this Article IV, if at
a Participant's death the present value [determined using the actuarial
assumptions specified in Schedule A] of a Qualified Survivor Annuity or other
death benefit payable to the Participant's surviving spouse or designated
Beneficiary is $5,000 or less, then a lump-sum payment equal to such present
value shall be paid to such spouse or Beneficiary, in lieu of any other benefit
under the Plan, as soon as practicable following the Participant's death.

ARTICLE V

BENEFITS ON WITHDRAWAL OR ON TERMINATION OF EMPLOYMENT

        5.01(a)A Participant who has not reached his Vesting Date will be
permitted to withdraw his Accumulated Contributions (if any) at any time. If
such withdrawal was made prior to June 1, 1981, such Participant ceased to be a
Participant from the date of the withdrawal to the earlier of the date the
Participant elected to reparticipate in the Plan or June 1, 1981. A Participant
who has reached his Vesting Date but who has neither attained his Normal
Retirement Date nor become entitled to elect early retirement will at or after
termination of his employment be permitted to withdraw all of his Accumulated
Contributions (if any), and, at his election, shall be permitted to withdraw,
while employed, that portion of his Accumulated Contributions which had
accumulated up to June 1, 1977. Such Participant will not be permitted to
withdraw any of his post-June 1, 1977 Accumulated Contributions at any time
while employed. A Participant who has attained his Normal Retirement Date or who
has become entitled to elect early retirement will not be permitted to withdraw
his Accumulated Contributions at any time thereafter, whether he is then
employed or his employment has terminated.

        Notwithstanding the foregoing provisions of this Section 5.01(a), if the
present value [determined using the actuarial assumptions specified in
Schedule A] of the Participant's nonforfeitable accrued benefit exceeds $5,000,
then any withdrawal of Accumulated Contributions by a married Participant must
be paid in the form of a Qualified Joint and Survivor Annuity unless the request
for withdrawal is accompanied by a waiver by the Participant of the application
of the Qualified Joint and Survivor Annuity with respect to the withdrawal and
is consented to by the Participant's spouse in a writing that is executed at the
time of such withdrawal, that acknowledges the effect of such waiver of the
Qualified Joint and Survivor Annuity with respect to such withdrawal and that is
witnessed by a notary public or Plan representative.

        (b)  A Participant who withdraws his Accumulated Contributions while
still employed and who has not reached his Vesting Date at the date as of which
such withdrawal is made shall be permitted, but not required, to repay all, but
not less than all, of the Accumulated Contributions so withdrawn with interest
at the rate of 5% per annum (or at such other rate as may be permitted by the
Secretary of the Treasury or his delegate pursuant to Section 411(c)(2)(C) of
the Code) for the period from receipt of his Accumulated Contributions to the
date of repayment. The benefits of a Participant who makes such a repayment of
Accumulated Contributions shall be determined

17

--------------------------------------------------------------------------------

by treating the period with respect to which the contributions previously made
had been withdrawn as a period during which the Participant participated in the
Plan.

        If a Participant's withdrawal of his Accumulated Contributions occurred
prior to June 1, 1981, the period prior to June 1, 1981 during which such
Participant did not contribute following the date as of which his Accumulated
Contributions were withdrawn up to the earlier of the date of any
reparticipation or June 1, 1981 shall be treated as a period during which the
Participant declined to participate in the Plan. If a Participant made a
withdrawal of Accumulated Contributions prior to June 1, 1981 and again
participated in the Plan following the date of such withdrawal but does not make
a repayment of the withdrawn Accumulated Contributions with interest, such
Participant's benefits shall be determined by treating both (i) the period with
respect to which any contributions previously made had been withdrawn and
(ii) the period prior to June 1, 1981 during which the Participant did not
contribute following the date as of which his Accumulated Contributions were
withdrawn up to the date of reparticipation as a period during which the
Participant declined to participate in the Plan.

        (c)  A Participant who, having reached his Vesting Date and while still
employed, withdraws his pre-June 1, 1977 Accumulated Contributions, shall retain
his entitlement to the Employer-provided portion of his benefit which would have
been retained by him if his Service had terminated on the date as of which such
withdrawal is made as well as the portion of his benefit provided by his
unwithdrawn Accumulated Contributions. The retained benefit shall be equal to
the total benefit which would have been retained by the Participant if his
Service had terminated on the date as of which his withdrawal is made, less the
actuarial equivalent of the withdrawn Accumulated Contributions, determined
pursuant to the actuarial assumptions utilized in computing the factors set
forth in Schedule A. Such a Participant shall not be permitted to repay his
withdrawn Accumulated Contributions and restore the benefit attributable thereto
and, upon attaining his Normal Retirement Date or Early Retirement Date, or the
date specified in Section 5.02 in the case of his termination of employment
prior to retirement, he shall be entitled to receive a benefit equal to the sum
of such retained benefit and an additional benefit, if any, the amount of which
shall be determined based on his Years of Service and period of participation
following the date of withdrawal. In no event, however, shall the total benefit
of such a Participant exceed the benefit to which he would have been entitled if
he had not withdrawn his Accumulated Contributions reduced by the actuarial
equivalent of such withdrawn Accumulated Contributions as determined above.

        (d)  The benefits of a Participant who prior to June 1, 1976 withdrew
his Accumulated Contributions while still employed (and whose employment with
all Employers had not terminated prior to his reparticipation in the Plan) and
who is a Participant in the Plan on June 1, 1989 (regardless of the date on
which his reparticipation began) shall be determined under Section 3.01 as
though he declined to participate in the Plan for a period calculated from the
date he was first eligible to do so to the date of reparticipation.

        5.02 A Participant whose employment with all Employers terminates, other
than by death or retirement, after his Vesting Date shall be entitled to
receive, beginning at his Normal Retirement Date, the full amount of his accrued
benefit attributable to Employee and Employer contributions as determined
pursuant to Section 3.01 unless he effectively elects to receive his Accumulated
Contributions, if any, in which event he will remain entitled to the portion of
his benefit attributable to Employer contributions computed in accordance with
regulations promulgated by the Secretary of the Treasury or his delegate.
Distribution of such Accumulated Contributions to a married Participant shall be
made in the form of a Qualified Joint and Survivor Annuity unless the
Participant effectively elects not to take a Qualified Joint and Survivor
Annuity in the manner prescribed under Section 1.23, in which case distribution
shall be made in a lump-sum payment.

18

--------------------------------------------------------------------------------

        A Participant who has not attained his 55th birthday and whose
employment with all Employers terminates, other than by death or retirement,
after he has completed 15 or more Years of Service shall be entitled to elect a
Pension Starting Date by written notice filed with the Committee not earlier
than 90 days nor later than 30 days prior to such date, which shall be the day
of his 55th birthday if such day is the first day of a calendar month, otherwise
the first day of any subsequent calendar month not beyond his Normal Retirement
Date. Such a Participant will not be permitted to withdraw his Accumulated
Contributions, if any, after he reaches his 55th birthday. The amount of such
Participant's pension shall be determined pursuant to Section 3.01 and shall be
reduced by 5/12ths of one percent for each month by which the Pension Starting
Date precedes the first day of the month coinciding with or next following the
Participant's 62nd birthday, and such reduction shall continue in effect
throughout the entire period for which such pension is payable.

        Notwithstanding the foregoing provisions of this 5.02, if at a
Participant's termination of employment with all Employers, the present value
[determined using the actuarial assumptions specified in Schedule A] of the
Participant's accrued benefit is $5,000 or less, then a lump-sum payment equal
to such present value shall be paid to the Participant, in lieu of any other
benefit under the Plan, as soon as practicable following his termination of
employment with all Employers.

        5.03 A Participant whose employment terminates at or after his Normal
Retirement Age shall be entitled to receive 100% of the amount of his accrued
benefit and shall not be permitted to withdraw his Accumulated Contributions, if
any.

        5.04 The following rules shall apply in the event of termination of
employment with all Employers and rehire (which shall for this purpose mean the
performance of an Hour of Service for an Employer following such termination of
employment):

        (1)  Eligibility. If the rehired Employee had at the time of termination
of his employment a vested right to a benefit derived from Employer
contributions by reason of his prior Service, he shall be eligible to
reparticipate in the Plan as of the date of his rehire. If the rehired Employee
at the time of termination of his employment did not have a vested right to a
benefit derived from Employer contributions by reason of his prior Service, he
shall be eligible to reparticipate in the Plan as of the date of his rehire if
at such date he has at least one Year of Service preserved for him pursuant to
Section 1.30; otherwise he shall be eligible to reparticipate in the Plan in
accordance with Section 2.01 as if he were a newly hired Employee.

        (2)  Accrual of Benefits.

        (a)  If the rehired Employee had not reached his Vesting Date at the
date of termination of his employment, has received a distribution of his
Accumulated Contributions (if any), and is not treated upon rehire as a new
Employee under the rules set forth in Section 1.30, the amount of his benefit
payable under Article III shall be determined by treating the period with
respect to which any contributions previously made had been withdrawn as a
period during which the Employee declined to participate, unless he makes the
repayment described in paragraph (b).

        (b)  A rehired Employee described in paragraph (a) shall be permitted,
but not required, to repay to the Plan the amount of his Accumulated
Contributions so withdrawn by him plus interest thereon at the rate of 5% per
annum (or such other rate as may be permitted by the Secretary of the Treasury
or his delegate pursuant to Section 411(c)(2)(C) of the Code) for the period
from receipt of his Accumulated Contributions to the date of repayment.

        (c)  If the rehired Employee had reached his Vesting Date at the date of
termination of his employment prior to rehire and reparticipation in the Plan,
all of his Years of Service prior to and after rehire shall be taken into
account in determining the amount of his benefits under Article III, but the
amount of his benefits as so computed shall be reduced by the

19

--------------------------------------------------------------------------------




actuarial equivalent of the amount of any lump-sum payment of his accrued
benefit pursuant to Section 3.07 or 5.02 or any Accumulated Contributions
distributed to him by reason of his termination of employment, determined
pursuant to the actuarial assumptions utilized in computing the factors set
forth in Schedule A.

        (d)  Any Plan benefits of a rehired Employee which were in pay status at
the date of his rehire shall be suspended as of the first calendar month during
which such Employee performs 40 or more Hours of Service, subject to the
requirements of Section 3.08, and the benefit payable to him on subsequent
termination of employment shall be recomputed on the basis of all of his Years
of Service and periods of Plan participation whether occurring before or after
the date of his rehire. The benefits of such an Employee shall be actuarially
reduced to take account of any Plan benefit payment or payments received by such
rehired Employee prior to the date of his rehire.

ARTICLE VI

CONTRIBUTIONS

        6.01 Contributions by Participants shall be neither required nor
permitted after May 31, 1981.

        6.02 The cost of the benefits provided hereunder, to the extent not met
by contributions by Participants prior to June 1, 1981 and Trust earnings, will
be borne by the Employers. All amounts contributed by the Employers to the Trust
shall represent irrevocable contributions to this Trust. It is the intention of
each Employer to continue the Plan embodied herein indefinitely. The right to
reduce or suspend its contributions hereunder is, however, necessarily reserved
by each Employer. The liability of the Employers hereunder shall be limited to
contributions actually made by them to the Trust, except as ERISA may otherwise
require.

        The Plan embodied herein does not contemplate forfeitures. Nevertheless,
in compliance with Section 401(a)(8) of the Code, it is hereby expressly
provided that forfeitures, if any, arising from severance of employment, death
or for any other reason shall not be applied to increase the benefits any
Employee would otherwise receive under the Plan at any time prior to the
termination of the Plan or a complete discontinuance of Employer contributions
thereunder.

ARTICLE VII

AMENDMENT AND TERMINATION OF TRUST

        7.01 The Board may amend any or all of the provisions of this Trust and
the Plan embodied herein at any time and from time to time on behalf of Forest
and all Employers, provided however:

        (1)  that no amendment shall increase the duties or liabilities of the
Committee without their written consent;

        (2)  that no amendment shall deprive any Participant or any Beneficiary
of a deceased Participant of any of the benefits to which he is entitled under
this Trust with respect to contributions previously made nor shall any amendment
reduce an accrued benefit except as permitted by Section 411(d)(6) or
412(c)(8) of the Code;

        (3)  that no amendment shall provide for the use of funds or assets held
under this Trust other than for the benefit of Employees and no funds
contributed to this Trust or assets of this Trust shall ever revert to or be
used or enjoyed by any Employer, except in the event of the termination of the
Plan embodied herein and, in such event, only after satisfaction of all
liabilities to all Participants and their Beneficiaries and if such reversion is
permitted by ERISA; and

20

--------------------------------------------------------------------------------




        (4)  that no amendment shall deprive an Insurer of any of its exemptions
and immunities with respect to contracts or policies issued by it prior to
receipt by the Insurer of notice of such amendment.

        7.02 The Board shall have the power to terminate this Plan or partially
terminate this Plan at any time. Each Employer, including Forest, by appropriate
action of its board of directors or noncorporate counterpart, may terminate this
Plan at any time as to its Employees. Moreover, the Board may, in its sole
discretion, terminate an Employer's Plan participation at any time. Upon
termination or partial termination of the Plan, the rights of all affected
Participants and Beneficiaries to benefits accrued to the date of such
termination or partial termination to the extent funded as of such date shall be
nonforfeitable. Upon termination of the Plan in its entirety, the Committee
shall allocate all assets of the Plan available to provide benefits among the
Participants and Beneficiaries of the Plan in the order provided below:

        (1)  First, to the portion of each Participant's accrued retirement
benefit that is derived from his contributions to the Plan;

        (2)  Next, to each retirement benefit that became payable three or
more years before the effective date of the termination and each retirement
benefit that would have become payable as of the beginning of such three-year
period if the Participant had retired prior thereto and his benefits had
commenced in the form of an annuity under Section 3.01 as of the beginning of
such period; provided, however, that each such retirement benefit shall be based
on the provisions of the Plan in effect during the five-year period prior to the
effective date of such termination under which such benefit would be the least,
and provided, further, that the lowest retirement benefit being paid during the
three-year period shall be considered the benefit payable during the three-year
period;

        (3)  Next, to all other retirement benefits guaranteed under Title IV of
ERISA determined without regard to Section 4022(b)(5) thereof;

        (4)  Next, to all other nonforfeitable retirement benefits under the
Plan prior to the Plan's termination; and

        (5)  Last, to all other benefits under the Plan.

        The amount allocated to any benefit under any of the above paragraphs
shall be properly adjusted for any allocation of assets with respect to that
benefit under a prior paragraph.

        If the assets available for allocations under any of paragraphs 1
through 3 are insufficient to satisfy in full the benefits described in that
paragraph, such assets shall be allocated pro rata among Participants and their
Beneficiaries, on the basis of the value as of the termination date, of their
respective benefits described in that paragraph.

        If the assets available for allocation under paragraph 4 are
insufficient to satisfy in full the benefits described therein, the available
assets shall be allocated to the benefits of individuals described in that
paragraph on the basis of the benefits of such individuals that would have been
covered by paragraph 4 under the Plan as in effect at the beginning of the
five-year period ending on the date of Plan termination. If the assets available
for allocation under the preceding sentence are sufficient to satisfy in full
the benefits described therein, then, for purposes of the preceding sentence,
benefits of individuals described in that sentence shall be determined on the
basis of the Plan as amended by the most recent Plan amendment effective during
such five-year period under which the assets available for allocation are
sufficient to satisfy in full the benefits described in the preceding sentence,
and any assets remaining to be allocated under such sentence shall be allocated
under such sentence on the basis of the Plan as amended by the next succeeding
Plan amendment effective during such period.

21

--------------------------------------------------------------------------------


        Any assets remaining after the above allocations shall be distributed to
the Employers if (i) all liabilities of the Plan to all Participants and
Beneficiaries under the Plan have been satisfied, and (ii) such distribution
does not contravene any provision of law. Notwithstanding the foregoing, if any
assets of the Plan attributable to Employee contributions remain after all
liabilities of the Plan to Participants and Beneficiaries have been satisfied,
such assets shall be equitably distributed (as determined by the Committee in
accordance with regulations of the Pension Benefit Guaranty Corporation then in
effect) to the Employees who made the contributions or to their Beneficiaries.

        The amounts allocated in accordance with the foregoing shall be based on
the actuarial assumptions applicable at the date of termination, as determined
by the Committee in accordance with applicable regulations of the Pension
Benefit Guaranty Corporation, and such amounts may be applied (subject to the
limitations of Section 10.11) as of the date of termination to the purchase of
annuities or to the payment of cash benefits to Participants and Beneficiaries
to the extent permitted by regulations of the Pension Benefit Guaranty
Corporation and approved by the Committee.

        Upon termination of the Plan and notwithstanding any other provisions of
the Plan, the Plan termination benefit of any "highly compensated employee," as
such term is defined in Section 414(q) of the Code, and any "highly compensated
former employee," as such term is defined in Section 414(q)(9) of the Code,
shall be limited to a benefit that is nondiscriminatory under Section 401(a)(4)
of the Code and regulations promulgated thereunder.

        7.03 Any Employer may elect at any time, with the consent of Forest in
the case of a subsidiary or affiliate, to segregate from further participation
in the pension trust established hereby. Such Employer shall file with the
Committee a document evidencing such election and its continuation of a trust in
accordance with the provisions of this Trust Agreement as though such Employer
were the sole creator thereof. In such event the Committee shall deliver to
themselves as the Committee of such successor trust such part of the assets of
the Trust as they may determine in accordance with applicable regulations to
constitute the appropriate share of such Trust assets then held in respect of
the participating Employees of the Employer making such election to segregate.
Such formerly participating Employer may thereafter exercise in respect of such
successor trust agreement all the rights and powers reserved to Forest under the
provisions of this Trust Agreement. In a similar manner, any Employer may elect,
with the consent of Forest in the case of a subsidiary or affiliate, to
segregate the appropriate share of the assets of the Trust as shall be
determined by the Committee in accordance with applicable regulations to be then
held in respect of Employees in any division, plant, location or other
identifiable group or unit of the business of such Employer, and the Committee
shall hold such segregated trust assets in the same manner and for the same
purpose as provided above in the event of the election of an Employer to
segregate, and the Employer so electing shall have with respect to the said
segregated trust assets and the trust agreement under which they are held the
rights hereinabove provided for a segregated corporation.

        7.04 Unless the Employer involved elects to continue, with or without
amendment, the Plan embodied herein for the benefit of some or all of its
Employees, amounts allocated to a trust established pursuant to a segregation
under Section 7.03 shall be allocated and distributed in the manner described in
Section 7.02 in the event of termination of the Plan.

ARTICLE VIII

THE COMMITTEE

        8.01 The administration of the Plan and the responsibility for carrying
out the provisions thereof shall be placed in the Committee. The members of the
Committee shall be appointed by the Board and shall serve at the pleasure of the
Board. The Committee shall have all powers necessary or proper for the purpose
of administering the Plan and for the performance of its duties, including (but
not by way of limitation) the discretionary authority to interpret the Plan and
to determine eligibility to participate

22

--------------------------------------------------------------------------------

and receive benefits under the Plan, and such other powers hereinafter set forth
or granted to the Committee from time to time by the Board. For purposes of
ERISA, the Committee shall be the Plan "administrator" and shall be the "named
fiduciary" with respect to the general administration of the Plan. The Committee
shall also be the "named fiduciary" with respect to investment of the assets of
the Trust.

        8.02 Subject to the provisions of the Plan, the Committee shall from
time to time establish rules for the administration of the Plan and the
transaction of its business. The determination or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation or application of the Plan and the rules for the administration
of the Plan or the transaction of the Committee's business shall be final,
conclusive and binding on all persons having an interest in the Plan. Claims for
Plan benefits and reviews of Plan benefit claims which have been denied or
modified will be processed in accordance with the written Plan claims procedures
established by the Committee, which procedures are hereby incorporated by
reference as a part of the Plan.

        8.03 Each member of the Committee shall serve as a trustee of the Trust
established under this Trust Agreement during the period of his or her
membership on the Committee. The Committee members, in their capacity as
trustees, shall hold all property received by them hereunder subject to the
terms of this Trust Agreement and upon the uses and trusts and for the purposes
herein set forth. The Committee shall be responsible only for such property as
shall actually be received by them as trustees hereunder. Notwithstanding the
foregoing, or any other provision of this agreement, the Committee may appoint a
bank (as defined in the Investment Advisers Act of 1940) to act as investment
manager of such portion of the assets held under this Trust as the Committee may
determine from time to time, and may grant to such bank full discretionary
authority to invest and reinvest and to manage, acquire and dispose of the
assets subject to its management. Any such appointment of a bank as investment
manager may be made pursuant to a trust agreement between the Committee and such
bank, whereby the bank is appointed as trustee of an investment trust separate
from the Trust hereunder, or may be made pursuant to an investment management
and custodial agreement, whereby the bank is appointed as investment manager and
custodian of Trust assets, but with title to the assets remaining in the
Committee. In either case, the terms of any such appointment shall be such that
the bank's authority or responsibility shall be limited to managing, investing
and reinvesting the assets of the Trust transferred to it by the Committee, and
shall provide for the return to the Committee of any part or all of the assets
held by the bank upon request of the Committee, provided that the bank may be
authorized to hold a reasonable reserve pending the settlement of its accounts.
The relationship of the Committee to any such bank shall be that of named
fiduciaries with authority to appoint a bank as investment manager, as trustee
or otherwise, for the management of such of the assets held under this Trust as
the Committee may make subject to its management. If such appointment is made
pursuant to a trust agreement between the Committee and the bank, the bank shall
be sole trustee of such trust; the Committee shall not be deemed to be
co-trustees with the bank with respect to assets transferred to the bank for its
management, nor shall the bank be deemed a co-trustee of the Committee, nor have
any authority or responsibility with respect to any portion of the assets of
this Trust not delivered to it for management.

        The Committee shall also have the authority to appoint an investment
manager with the power to manage, acquire or dispose of any assets of the Trust
(1) any person, firm or corporation registered as an investment adviser under
the Investment Advisers Act of 1940, (2) any person, firm or corporation who is
not registered as an investment adviser under such act by reason of
paragraph (1) of Section 203A of such act, but who is registered as an
investment adviser under the laws of the state (referred to in such
paragraph (1)) in which it maintains its principal office and place of business,
and, at the time it last filed the registration form most recently filed by it
with such state in order to maintain its registration under the laws of such
state, also filed a copy of such form with the Secretary of Labor, or (3) an
insurance company qualified to do business under the laws of more than one
state. The Committee may enter into appropriate agreements pertaining to any
such appointment, including the authority to appoint a bank to act as custodian
of the assets subject to the direction of an investment adviser.

23

--------------------------------------------------------------------------------

        8.04 The Committee shall maintain accounts showing the fiscal
transactions of the Plan, and shall keep in convenient form such data as may be
deemed necessary for the administration of the Plan. The Committee shall prepare
annually and present to the Board (or a committee of the Board designated by the
Board) a report showing in reasonable summary the financial condition of the
Trust and giving a brief account of the operations of the Plan for the year, and
any further information which the Board (or such committee) may require. Such
report shall be submitted to the Board (or the committee designated by the
Board) and shall be filed in the records of the Committee.

        8.05 Whenever in the administration of the Plan any action by the
Committee is required with respect to eligibility or classification of Employees
or contributions or benefits, such action shall be uniform in nature as applied
to all persons similarly situated, and no such action shall have the effect of
discriminating in favor of officers, shareholders or highly compensated
employees.

        8.06 No member of the Committee shall have any right to vote or decide
upon any matter relating solely to himself under the Plan or to vote in any case
in which his individual right to claim any benefit under the Plan is
particularly involved. In any case in which a Committee member is so
disqualified to act, and the remaining members cannot agree, the Board shall
appoint a temporary substitute member to exercise all the powers of the
disqualified member concerning the matter in which he is disqualified. The
members of the Committee shall not receive compensation with respect to their
services for the Committee. To the extent required by ERISA or other applicable
law, or required by the Employer, members of the Committee shall furnish bond or
security for the performance of their duties hereunder.

        8.07 The Committee may invest any of the funds or property of this Trust
in any type of property, either real or personal, including but not limited to
life insurance or annuity contracts, either group or individual, in such form as
the Committee may determine and in so doing shall not be limited to the classes
of property authorized by the Probate, Estates and Fiduciaries Code of the
Commonwealth of Pennsylvania, as amended, nor any other statute, rules or
regulations of the Commonwealth of Pennsylvania or any other jurisdiction
limiting the investments for the Committee or fiduciaries, but shall be subject
to the applicable requirements of ERISA.

        Any of the statutes, rules or regulations of the Commonwealth of
Pennsylvania or any other jurisdiction to the contrary notwithstanding, the
Committee may lease or sublease real or personal property or assign a lease or
sublease thereof or may take a lease, sublease or an assignment of a lease or
sublease of such property for such period of time as the Committee shall deem
necessary, convenient or desirable even though such period shall be in excess of
any time limitation now or which may hereafter be provided for by law subject to
any applicable requirements of ERISA.

        The Committee shall have full power and authority to purchase and/or to
grant, bargain, sell, assign, transfer, convey, exchange or otherwise deal in or
dispose of all types of property, whether real, personal or mixed, at such price
or prices, upon such terms and with such reservations, restrictions, covenants
and conditions (including the right to convey real property by a deed containing
a covenant of special or general warranty) as the Committee in their absolute
discretion shall deem desirable or advantageous to the Trust.

        The Committee shall have the authority and right to make commingled,
collective or common investments; and to invest and reinvest all or any portion
of the assets held under this Trust collectively with funds of other pension and
profit sharing trusts exempt from tax under Section 501(a) of the Code by reason
of qualifying under Section 401(a) of said Code, including, without limitation,
power to invest collectively with such other funds through the medium of one or
more of the common, collective or commingled trust funds which has been or may
hereafter be established and maintained by the Committee or their affiliates. To
the extent of the interest of this Trust in any such collective trust, the
agreement or declaration of trust establishing such collective trust shall be
deemed to be adopted and made a part of the Plan and Trust as if set forth in
full herein. Specifically, the Committee may cause

24

--------------------------------------------------------------------------------


assets held under this Trust to be invested as a part of the funds created by
the Master Trust Agreement dated June 1, 1990 between Forest Oil Corporation and
State Street Bank and Trust Company (the "Master Trust Agreement"), and any such
assets added to such funds at any time shall be subject to all of the provisions
of the Master Trust Agreement as the same may be amended from time to time.
Further, the Committee may cause assets held under this Trust to be invested as
a part of the funds created by the Clay Finlay Group Trust Agreement, and any
such assets added to such funds at any time shall be subject to all of the
provisions of the Clay Finlay Group Trust Agreement as the same may be amended
from time to time. For the purposes herein, the Master Trust Agreement and the
Clay Finlay Group Trust Agreement, as amended from time to time, are adopted as
and made a part of the Plan and Trust.

        8.08 The Committee may consult with legal counsel, who may be counsel
for an Employer or its own corporate counsel, with respect to the meaning or
construction of this Trust Agreement or obligations or duties hereunder, or with
respect to any action or proceeding or any question of law, and shall be fully
protected with respect to any action taken or omitted by them in good faith
pursuant to the advice of such counsel.

        8.09 Except for willful misconduct or willful breach of this Trust, no
member of the Committee shall incur any liability for any act or any failure to
act pursuant to this Trust except as ERISA may otherwise require. To the maximum
extent permitted by law, Forest shall indemnify and hold harmless each member of
the Committee against any loss or damage which any member of the Committee may
sustain or incur as such member of the Committee with respect to the Plan and
this Trust.

        8.10 The Committee shall deduct from and charge against the Trust assets
any taxes paid by them, which may be imposed upon the Trust assets or the income
thereof, or which the Committee is required to pay upon or with respect to the
interest of any person therein.

        8.11 All expenses incurred in connection with the administration of this
Trust, including but not limited to the compensation of the members of the
Committee, administrative expenses and proper charges and disbursements of the
Committee, and compensation and other expenses and charges of any actuary, legal
counsel, accountant, specialist or other person employed by the Committee, shall
be paid from the Trust unless paid by the Employers; provided, however, that the
members of the Committee shall receive no compensation except as ERISA may
permit.

        8.12 The Committee shall keep full accounts of all of their receipts and
disbursements. The Committee's books and records with respect to the Trust
assets shall be open to inspection by the Employers. Any Participant may demand
a record of the Committee's accounts with respect to his participation but shall
have no right to inquire as to accounts with respect to other persons.

ARTICLE IX

THE INSURER

        9.01 No Insurer shall be considered to be a party to this Trust
Agreement or to have any responsibility for the validity of this Trust
Agreement, or for any action taken by the Committee. Any Insurer shall be fully
protected in dealing with the Committee as sole owner of any policies or
contracts held under the Trust. Any Insurer shall be fully protected in
accepting premium payments from the Committee and in making payment of any
amounts to the Committee or in accordance with their directions, without
liability to see to the application of any such payments; and shall be fully
protected in accepting documents or other written instructions signed by any one
of the members of the Committee as if such documents or other instructions had
been signed by all of the members of the Committee.

        9.02 Any Insurer shall be fully protected from any liability in assuming
that the Trust has not been amended or terminated until notice of any amendment
or termination of the Trust has been received

25

--------------------------------------------------------------------------------


by such Insurer at its home office. No amendment to the Trust shall deprive any
Insurer of any protection except as to policies or contracts issued by it after
receipt at its home office of notice of the terms of such amendment.

        9.03 Any Insurer shall be fully protected in dealing with the persons
who are members of the Committee according to the latest notification received
by such Insurer at its home office.

ARTICLE X

MISCELLANEOUS PROVISIONS

        10.01  This Trust is created for the exclusive benefit of Employees of
the Employers and their Beneficiaries and shall be interpreted in a manner
consistent with its being an Employees' Trust as defined in Section 165(a) of
the 1939 Internal Revenue Code. This section cannot be altered or amended.

        10.02  The reference to Section 165(a) of the 1939 Internal Revenue Code
in the preceding section shall be deemed to refer to Section 401(a) of the Code
and any corresponding provision of subsequent internal revenue laws of the
United States.

        10.03  Under no circumstances shall any funds contributed to this Trust
or any assets of this Trust ever revert to, or be used or enjoyed by the
Employer, nor shall any such funds or assets ever be used other than for the
benefit of Employees of the Employer hereunder, or their Beneficiaries. This
section cannot be altered or amended.

        10.04  The preceding Section 10.03 shall not apply to distributions to
the Employers in the event of termination of this Trust and the Plan embodied
herein after satisfaction of all liabilities to the Participants and their
Beneficiaries as permitted by Article VII of this Trust Agreement and by ERISA.

        10.05  Neither the Employers nor the Committee shall be responsible for
the validity of any policies or contracts or for the failure on the part of any
Insurer to make any payments or provide any benefit under any policy or
contract, or for the action of any person or persons which may render any policy
or contract invalid or unenforceable. Neither the Employers nor the Committee
shall be responsible for any inability to perform or delay in performing any act
occasioned by any restriction or provisions of any policy or contract or imposed
by any Insurer or by any other person. In case it becomes impossible for an
Employer or the Committee to perform any act under this Trust, that act shall be
performed which in the judgment of the Committee will most nearly carry out the
intent and purpose of this Trust. All parties to this Trust or in any way
interested herein shall be bound by any acts performed under such conditions.

        10.06  All parties to this Trust and all persons claiming any interest
whatsoever hereunder agree to perform any and all acts and execute any and all
documents and papers which may be necessary or desirable for the carrying out of
this Trust or any of its provisions.

        10.07  If the indefinite continuance of this Trust would be in violation
of the law, then this Trust shall continue for the maximum period permitted by
law and shall then terminate, whereupon distribution of its assets shall be made
as herein provided.

        10.08  This agreement shall be binding upon the parties hereto and upon
the heirs, executors, administrators, successors and assigns of any and all
parties hereto present and future.

        10.09  This Trust shall not be construed as creating any contract of
employment between any Employer and any Employee or any right to continuation of
employment.

        10.10  Except as may be required under applicable law, no Participant
shall have the right to alienate or assign benefits provided under this Trust.
If any Participant shall attempt to alienate or assign such benefits or should
such benefits be subject to attachment, execution, garnishment or other

26

--------------------------------------------------------------------------------


legal or equitable process, the Committee shall take the necessary steps so that
such benefits shall not be available to the Participant, but shall be used by
the Committee for the benefit of the Participant or paid to members of the
Participant's family. The preceding sentence shall not prevent compliance by the
Trust with any "qualified domestic relations order" (as defined in
Section 414(p) of the Code) and certain judgments and settlements, and any such
order, judgment or settlement shall be complied with by the Trust in accordance
with the terms thereof.

        10.11  For purposes of this Section 10.11, the following terms shall
have the following meanings:

        (1)  "Benefit" of a Participant includes (A) loans from the Plan in
excess of the amounts set forth in Section 72(p)(2)(A) of the Code, (B) any
periodic income from the Plan, (C) any Plan withdrawal values payable to a
living Participant, and (D) any death benefits from the Plan not provided for by
insurance on the Participant's life.

        (2)  "Current Plan Liabilities" means with respect to a Plan Year the
amount described in Section 412(l)(7) of the Code for such Plan Year.

        (3)  "Restricted Participant" includes with respect to a Plan Year any
Participant who during such Plan Year is (A) either a "highly compensated
employee," as such term is defined in Section 414(q) of the Code, or a "highly
compensated former employee," as such term is defined in Section 414(q)(9) of
the Code, and (B) is one of the twenty-five most highly compensated
nonexcludable employees and former employees, as defined in Treasury regulation
Section 1.401(a)(4)-12, based on compensation, within the meaning of
Section 414(s) of the Code, received from the Employer and other entities that
are treated as a single employer pursuant to Section 414(b), (c), (m) or (o) of
the Code.

        Subject to the provisions of the following paragraph, the annual
payments from the Plan to a Restricted Participant for a Plan Year may not
exceed an amount equal to the annual payments that would be made on behalf of
such Restricted Participant under (1) a single life annuity that is the
actuarial equivalent (determined in accordance with the factors set forth in
Schedule A) of the sum of (A) the Restricted Participant's accrued benefit under
the Plan and (B) the Restricted Participant's Benefit under the Plan other than
his accrued benefit and any Social Security supplement provided by the Plan and
(2) any Social Security supplement provided by the Plan.

        The provisions of the preceding paragraph shall not apply if (1) after
payment to a Restricted Participant of his Benefit, the value of the assets of
the Trust equals or exceeds 110% of the value of Current Plan Liabilities,
(2) the value of the Restricted Participant's Benefit is less than 1% of the
value of Current Plan Liabilities before payment of the Restricted Participant's
Benefit, or (3) the present value of the Restricted Participant's Benefit does
not (and at the time of any prior distribution did not) exceed $5,000.

        10.12  No merger or consolidation with, or transfer of assets or
liabilities of this Plan to, any other plan shall occur unless each Participant
in this Plan would (if the plan then terminated) receive a benefit immediately
after the merger, consolidation or transfer which is equal to or greater than
the benefit he would have been entitled to receive immediately before the
merger, consolidation or transfer (if this Plan had then been terminated).

        10.13  Contrary Plan provisions notwithstanding, the benefit of a
Participant under the Plan shall not exceed the maximum benefit permitted
pursuant to Section 415(b) of the Code (as adjusted in accordance with the
provisions of Section 415(d) of the Code). For purposes of this limitation, a
Participant's "compensation" shall include his earned income, wages, salaries,
fees for professional services and other amounts received for personal services
actually rendered in the course of employment with the Employer, but shall
exclude the following: (i) Employer contributions to a plan of deferred
compensation which are not included in the Participant's gross income for the
taxable year in which contributed, or Employer contributions under a simplified
employee pension to the extent such

27

--------------------------------------------------------------------------------


contributions are deductible by the Participant, or any distributions from a
plan of deferred compensation; (ii) amounts realized from the exercise of
nonqualified stock options, or when restricted stock (or property) held by the
Participant either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture; (iii) amounts realized from the sale, exchange
or other disposition of stock acquired under an incentive stock option; and
(iv) other amounts which receive special tax benefits, such as premiums for
group term life insurance (but only to the extent that such items are not
includible in the Participant's gross income); provided, however, a
Participant's "compensation" for purposes of this limitation shall include the
Participant's elective deferrals (as defined in Section 402(g)(3) of the Code),
any amount which is not includable in the gross income of the Participant by
reason of Section 125 or 457 of the Code, and any amounts that are not
includable in the gross income of a Participant by reason of the application of
Section 132(f) of the Code. Notwithstanding the foregoing, the "compensation" of
any Participant taken into account for purposes of this limitation shall be
limited in accordance with the provisions of Section 401(a)(17) of the Code.

        For purposes of determining whether the Plan benefit of a Participant
exceeds the limitations provided in this Section 10.13, all defined benefit
plans of the Employer are to be treated as one defined benefit plan and all
defined contribution plans of the Employer are to be treated as one defined
contribution plan. In addition, all defined benefit plans and defined
contribution plans of all other entities which, together with the Employer, are
considered to be a single employer under Section 414(b), (c), (m) or (o) of the
Code (as modified by Section 415(h) of the Code) shall be aggregated for this
purpose. Notwithstanding the foregoing, a multiemployer plan (as defined in
Section 414(f) of the Code) shall not be combined or aggregated with this Plan
for purposes of applying the compensation limitation of Section 415(b)(1)(B) of
the Code for any limitation year beginning after December 31, 2001.

        For purposes of this Section 10.13, the "limitation year" (as that term
is defined in Treasury regulation Section 1.415-2(b)) shall be the calendar
year.

        10.14  This Trust shall be construed according to the provisions of
ERISA and, to the extent not preempted thereby, according to the laws of the
Commonwealth of Pennsylvania.

        10.15  This Section applies to distributions made on or after January 1,
1993. Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee's election under this Section, a Distributee may
elect, at the time and in the manner prescribed by the Committee, to have all or
any portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover. The preceding
sentence notwithstanding, a Distributee may elect a Direct Rollover pursuant to
this Section only if such Distributee's Eligible Rollover Distributions during
the Plan Year are reasonably expected to total $200 or more. Furthermore, if
less than 100% of the Participant's Eligible Rollover Distribution is to be a
Direct Rollover, the amount of the Direct Rollover must be $500 or more. Prior
to any Direct Rollover pursuant to this Section, the Distributee shall furnish
the Committee with a statement from the plan, account, or annuity to which the
benefit is to be transferred verifying that such plan, account, or annuity is,
or is intended to be, an Eligible Retirement Plan. No less than thirty days and
no more than ninety days before the date a distribution under the Plan is made,
the Committee shall inform the Distributee of his Direct Rollover right pursuant
to this Section.

        10.16  Notwithstanding any provision of the Plan to the contrary,
benefits and service credit with respect to qualified military service will be
provided in accordance with Section 414(u) of the Code.

28

--------------------------------------------------------------------------------


ARTICLE XI

TOP-HEAVY RULES

        11.01  For purposes  of this Article XI:

        (1)  "Aggregation Group" means (a) each plan maintained by an Employer
(as defined in this Section 11.01) in which a Key Employee is a Participant, and
(b) each other plan maintained by an Employer which enables any plan described
in clause (a) above to meet the requirements of Section 401(a)(4) or 410 of the
Code. The Committee, in its sole discretion, may also include within an
Aggregation Group any other plan maintained by an Employer if such group would
continue to meet the requirements of Sections 401(a)(4) and 410 of the Code with
such plan being taken into account.

        (2)  "Key Employee" means any Employee or former Employee (including any
deceased Employee) who, at any time during the Plan Year containing the
Determination Date, was:

        (a)  an officer of an Employer having annual compensation greater than
$130,000 (as adjusted under Section 416(i)(1) of the Code for Plan Years
beginning after December 31, 2002);

        (b)  a five-percent (5%) owner of an Employer; or

        (c)  a one-percent (1%) owner of an Employer having annual compensation
greater than $150,000 for such Plan Year.

        For this purpose, annual compensation means compensation within the
meaning of Section 415(c)(3) of the Code. The determination of who is a key
employee will be made in accordance with Section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

        (3)  "Non-Key Employee" means any Employee or former Employee who is not
a Key Employee.

        (4)  For purposes of paragraphs (2) and (3) preceding and Section 11.02
hereof, a Beneficiary of a Key Employee shall be treated as a Key Employee, and
a Beneficiary of a Non-Key Employee shall be treated as a Non-Key Employee.

        (5)  "Employer" means each Employer and any other company which,
together with such Employer, is considered to be a single employer under
Section 414(b), (c), (m) or (o) of the Code.

        (6)  "Determination Date" means as to any plan the last day of the
preceding plan year or, in the case of the first plan year of any plan, the last
day of such plan year. For the purpose of making the determinations required
under Section 11.01(1), plans in the Aggregation Group will be considered as of
the Determination Date for each such plan falling within the same calendar year.

        11.02(a)  This Article XI shall apply for any Plan Year if as of the
Determination Date:

        (1)  The Plan is not part of an Aggregation Group and the present value
of the cumulative accrued benefits for Key Employees exceeds sixty percent (60%)
of the present value of the cumulative accrued benefits for all Participants
under the Plan; or

        (2)  The Plan is part of an Aggregation Group and the sum of (A) the
aggregate of the accounts of Key Employees under all defined contribution plans
in the Aggregation Group, and (B) the present value of the cumulative accrued
benefits for Key Employees under all defined benefit plans in the Aggregation
Group, exceeds sixty percent (60%) of the sum of (X) the aggregate of the
accounts of all Participants under all defined contribution plans in

29

--------------------------------------------------------------------------------




the Aggregation Group, and (Y) the present value of the cumulative accrued
benefits for all Participants under all defined benefit plans in the Aggregation
Group.

        (b)  For purposes of determining the account or the present value of the
accrued benefit of any Participant for a Plan Year, such amount shall be
increased by the aggregate distributions made to such Participant from such plan
(including a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code) during a
one-year period (or, in the case of a distribution made for a reason other than
separation from service, death or disability, a five-year period) ending on the
Determination Date. Rollovers and plan-to-plan transfers shall be taken into
account to the extent required under regulations promulgated by the Secretary of
the Treasury or his delegate.

        (c)  For purposes of paragraph (a), if for any Plan Year a Participant
is a Non-Key Employee, but such Participant was a Key Employee for a prior Plan
Year, the accrued benefit or account of such Participant shall not be taken into
account.

        (d)  For purposes of paragraph (a), the accrued benefits and accounts of
any individual who has not performed services for any Employer at any time
during the one-year period ending on the Determination Date shall not be taken
into account.

        (e)  The present value of accrued benefits for purposes of this
Section 11.02 shall be based on the actuarial assumptions utilized in
establishing the factors set forth in Schedule A.

        (f)    The accrued benefit of a Non-Key Employee for purposes of this
Section 11.02 shall be determined (i) under the method which is used for accrual
purposes for all plans of the Employer, or (ii) if there is no such method, as
if such benefit accrued not more rapidly than the slowest accrual rate permitted
under Section 411(b)(1)(C) of the Code.

        11.03  If this Article XI applies to the Plan for any Plan Year, then
notwithstanding the provisions of Article V, the percentage of vested interest
in the portion of a Participant's accrued benefit attributable to Employer
contributions shall not be less than the appropriate percentage set forth below:

Years of Vesting Service


--------------------------------------------------------------------------------

  Percentage of
Vested Interest

--------------------------------------------------------------------------------

  Less than 2 years   0 % 2   20 % 3   40 % 4   60 % 5   80 % 6 years or more  
100 %

        Such Participant's non-forfeitable accrued benefit shall not be less
than the greater of (A) his non-forfeitable accrued benefit determined without
regard to this Section 11.03 or (B) his non-forfeitable accrued benefit
determined pursuant to this Section 11.03 as of the last day of the last Plan
Year in which this Article XI applies to the Plan. If this Article XI ceases to
apply to the Plan, each Participant with three or more Years of Vesting Service
(determined as of the first day of the Plan Year in which this Article XI ceases
to apply) shall have his non-forfeitable accrued benefit determined in
accordance with the schedule contained in this Section 11.03 if such schedule
results in a higher non-forfeitable accrued benefit than that otherwise
determined under this Plan.

30

--------------------------------------------------------------------------------


        11.04  If this Article XI applies to the Plan for any Plan Year, the
accrued benefit of each Non-Key Employee, when expressed as an annual benefit in
the form of a life annuity commencing at Normal Retirement Age, shall not be
less than the lesser of:

        (a)  two percent (2%) for each of such Non-Key Employee's Years of
Service accrued on or after the Plan Year commencing after December 31, 1983,
for which this Article XI was applicable, multiplied by the numerical average of
such Non-Key Employee's greatest aggregate compensation (as defined for purposes
of Section 10.13) for the period of consecutive Years of Service (not exceeding
5) accrued on or after the Plan Year commencing after December 31, 1983, during
which this Article XI was applicable, or

        (b)  twenty percent (20%) multiplied by the numerical average of such
Non-Key Employee's greatest aggregate compensation (as defined for purposes of
Section 10.13) for the period of consecutive Years of Service (not exceeding
5) accrued on or after the Plan Year commencing after December 31, 1983, during
which this Article XI was applicable.

        For purposes of satisfying the minimum benefit requirements of
Section 416(c)(1) of the Code and this Section 11.04, any service with the
Employer shall be disregarded in determining an Employee's Years of Service to
the extent that such service occurs during a Plan Year when the Plan benefits
(within the meaning of Section 410(b) of the Code) no Key Employee or former Key
Employee.

        IN WITNESS WHEREOF, Forest has caused these presents to be executed and
the individual parties hereto have hereunto set their hands on this the 13th day
of August, 2002, effective as of the day and year first above written.


TRUSTEES
 
FOREST OIL CORPORATION


--------------------------------------------------------------------------------

Forest D. Dorn
 
By:
 


--------------------------------------------------------------------------------

Robert S. Boswell
Chairman and Chief Executive Officer


--------------------------------------------------------------------------------

David H. Keyte
 
 
 
 


--------------------------------------------------------------------------------

Joan C. Sonnen
 
 
 
 


--------------------------------------------------------------------------------

Newton W. Wilson, III
 
 
 
 

31

--------------------------------------------------------------------------------

SCHEDULE A
ACTUARIAL ASSUMPTIONS

        Except as hereinafter provided, "Actuarial Equivalence" shall mean
equity in value of expected payments based on the table (and the assumptions
used therein) set forth on page 2 of this Schedule A. Notwithstanding the
foregoing, (1) for purposes of determining (i) the amount of a lump sum payment
and (ii) the present value of a benefit under Section 3.07, Section 4.05, the
second paragraph of Section 5.01(a), and the third paragraph of Section 5.02,
assumptions based on the Applicable Mortality Table and the lesser of 6% or the
Applicable Interest Rate shall be utilized, and (2) except as otherwise required
by applicable law, with respect to the adjustment for Section 415 limitations
pertaining to annuity payments commencing before or after a Participant's
"social security retirement age" (as defined in Section 415(b)(8) of the Code),
an interest rate assumption of 5% shall be utilized.

        For purposes of the preceding paragraph, (1) the term "Applicable
Mortality Table" means the mortality table prescribed by the Secretary of the
Treasury pursuant to Section 415(b)(2)(E)(v) of the Code, and (2) the term
"Applicable Interest Rate" means the annual rate of interest on 30-year Treasury
securities for the look-back month preceding the first day of the stability
period. For purposes of this paragraph, the "look-back month" shall be the
second month preceding the first day of the stability period, and the "stability
period" shall be the Plan Year in which the particular benefit payment is made
or commences.

A-1

--------------------------------------------------------------------------------


FOREST OIL CORPORATION
CONVERSION FACTORS FOR MONTHLY BENEFITS
PAYABLE UNDER AN OPTIONAL FORM

Based on Age Nearest Birthday at Payment Commencement

 
   
   
   
   
  Life and 5-Year
Certain and Life

--------------------------------------------------------------------------------

 
  Joint and Survivor Factors*

--------------------------------------------------------------------------------

Age Nearest Birthday


--------------------------------------------------------------------------------

  100%

--------------------------------------------------------------------------------

  75%

--------------------------------------------------------------------------------

  662/3%

--------------------------------------------------------------------------------

  50%

--------------------------------------------------------------------------------

  Life

--------------------------------------------------------------------------------

  5-Year

--------------------------------------------------------------------------------

55   .858   .895   .909   .936   1.021   1.015 56   .854   .893   .907   .936  
1.023   1.017 57   .851   .891   .905   .935   1.026   1.019 58   .848   .890  
.904   .935   1.029   1.021 59   .846   .888   .904   .936   1.033   1.024 60  
.843   .887   .903   .936   1.037   1.027 61   .841   .887   .903   .938   1.041
  1.030 62   .840   .887   .904   .940   1.047   1.034 63   .839   .888   .906  
.943   1.053   1.039 64   .840   .890   .908   .947   1.060   1.044 65   .841  
.893   .912   .952   1.068   1.050 66   .843   .897   .916   .958   1.078  
1.056 67   .846   .901   .922   .965   1.088   1.063 68   .850   .908   .929  
.974   1.100   1.072 69   .855   .915   .938   .983   1.114   1.081 70   .862  
.924   .946   .995   1.129   1.091 71   .871   .934   .958   1.008   1.146  
1.102 72   .881   .947   .971   1.023   1.165   1.114 73   .893   .961   .985  
1.039   1.186   1.127 74   .907   .978   1.002   1.058   1.209   1.141 75   .923
  .995   1.022   1. 080   1.235   1.157 76   .941   1.016   1.044   1.104  
1.265   1.175 77   .961   1.040   1.069   1.132   1.298   1.193 78   .984  
1.066   1.097   1.163   1.334   1.213 79   1.010   1.095   1.127   1.197   1.374
  1.233 80   1.038   1.127   1.161   1.233   1.417   1.255 81   1.069   1.162  
1.197   1.270   1.463   1.277 82   1.103   1.200   1.236   1.316   1.513   1.300
83   1.140   1.241   1.279   1.362   1.568   1.324 84   1.181   1.286   1.326  
1.412   1.626   1.348 85   1.225   1.335   1.376   1.465   1.689   1.374

--------------------------------------------------------------------------------

*If beneficiary is older or younger than the Employee, for each such additional
year older or younger, adjust above factor by:


 
  100%

--------------------------------------------------------------------------------

  75%

--------------------------------------------------------------------------------

  662/3%

--------------------------------------------------------------------------------

  50%

--------------------------------------------------------------------------------

a) Each Age Older   +.010   +.008   +.007   +.006 b) Each Age Younger   -.008  
-.007   -.006   -.005

A-2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

